Case: 20-101    Document: 6     Page: 1    Filed: 11/21/2019




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

               In re: XIAOHUA HUANG,
                        Petitioner
                 ______________________

                         2020-101
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Northern District of California in No.
3:18-cv-06654-WHA, Judge William H. Alsup.
                  ______________________

                      ON PETITION
                  ______________________

   Before NEWMAN, LOURIE, and CHEN, Circuit Judges.
PER CURIAM.
                        ORDER
    Xiaohua Huang petitions this court for a writ of man-
damus seeking sanctions against Nephos Inc., reversal of
the district court’s order striking his infringement conten-
tions, and issuance of a temporary restraining order and
preliminary injunction against Nephos.
    Mr. Huang sued Nephos for patent infringement in the
United States District Court for the Northern District of
California. On July 9, 2019, the district court issued an
order granting Nephos’ motion to strike Mr. Huang’s in-
fringement contentions and allowing Mr. Huang to amend
Case: 20-101      Document: 6    Page: 2   Filed: 11/21/2019




2                                              IN RE: HUANG




and re-file his contentions. The district court also denied
Mr. Huang’s motion for sanctions. On August 30, 2019, the
district court issued an order denying Mr. Huang’s motion
for a temporary restraining order and preliminary injunc-
tion to prohibit Nephos from selling its networking chips
within the United States. Mr. Huang appealed that order,
which this court docketed as Appeal No. 2020-1019. That
appeal is still pending. On November 12, 2019, the district
court entered final judgment in his case.
    Mandamus is an extraordinary remedy, available only
where the petitioner shows: (1) a clear and indisputable
right to relief; (2) there are no adequate alternative legal
channels through which he may obtain that relief; and (3)
the grant of mandamus is appropriate under the circum-
stances. See Cheney v. U.S. Dist. Court for the Dist. of Co-
lumbia, 542 U.S. 367, 380–81 (2004). Mr. Huang has not
shown entitlement to relief. Mr. Huang may directly ap-
peal the district court’s denial of his request for sanctions
and any interlocutory ruling now that the district court has
entered a final judgment in the case. Mr. Huang can also
raise his arguments concerning the denial of his request for
preliminary injunctive relief in Appeal No. 2020-1019. He
therefore clearly has alternative means to obtain relief.
      Accordingly,
      IT IS ORDERED THAT:
      The petition for writ of mandamus is denied.
                                FOR THE COURT

    November 21, 2019           /s/ Peter R. Marksteiner
        Date                    Peter R. Marksteiner
                                Clerk of Court
s32